PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/141,582
Filing Date: 09/25/2018
Appellant(s): Mario Kustosch 



__________________






EXAMINER’S ANSWER




This is in response to the appeal brief filed on 12/13/2021 appealing from the Office action mailed on 07/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 07/22/2021 from which the appeal is taken is being maintained by the examiner.

The following ground(s) of rejection are applicable to the appealed claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites “extending generally perpendicularly away from”, which is not supported by the specification or previously presented claims.  Applicant’s specification and all figures do not support “generally perpendicularly”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 10 recites “the plurality of spacer elements (15) each have a cross-section (32) in a plane generally perpendicular to the direction that the plurality of spacer elements (15) extend away from the 
	Claim 14 recites “the main body (14) of the flow-guiding element (13) has a constant thickness in a direction extending between the at least one battery cell (4) and a second battery cell (4)”, which is not supported by the specification or previously presented claims.  Applicant’s specification and all figures do not support “a constant thickness”.  Appropriate correction is required.
	Claim 15 recites “the plurality of spacer elements (15) extend from and generally perpendicular to a generally planar surface of the main body (14)”, which is not supported by the specification or previously presented claims.  Applicant’s specification and all figures do not support “generally perpendicular” and “generally planar”.  All claims which depend on clam 15 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 16 recites “the plurality of spacer elements (15) cover less than half of a surface area of the generally planar surface of the main body (14)”, which is not supported by the specification or previously presented claims.  Applicant’s specification and all figures do not support “cover less than half of a surface area” and “generally planar”.  Appropriate correction is required.
	Claim 17 recites “all of the plurality of spacer elements (15) have the same cross-section”, which is not supported by the specification or previously presented claims.  Applicant’s specification and all figures do not support “the same cross-section”.  Appropriate correction is required.


(2) Response to Arguments
	Applicant's arguments in the Appeal Brief filed on 02/13/2021 have been fully considered, but they are not persuasive.
	Regarding claims 1-8 and 10-17 rejected under 35 U.S.C. 112(a), Applicant’s argument regarding that Figs. 1, 3, 5, and 8 in the Applicant’s specification support the limitations “generally perpendicularly” in claim 1, “generally perpendicular” in claim 10, “a constant thickness” in claim 14, 
Regarding the limitations “generally perpendicularly” in claim 1, “generally perpendicular” in claim 10, “generally perpendicular” and “generally planar” in claim 15, “generally planar” in claim 16, since Applicant’s specification does not provide a standard for ascertaining the requisite degree of “generally”, the claimed “generally” will be given the broadest reasonable interpretation, such that the spacer elements with any degree of ‘angle’ from the main body will read on the claimed “generally perpendicularly” / “generally perpendicular”, and the surface of the main body with any degree of ‘flatness’ will read on the claimed “generally planar”.  Since all figures including Figs. 1, 3, 5, and 8 do not show angle of the spacer elements or flatness of the surface of the main body, the figures do not support generally perpendicularly” / “generally perpendicular” or “generally planar”.  Therefore, the Applicant’s specification including Figs. 1, 3, 5, and 8 does not support the limitations “generally perpendicularly” in claim 1, “generally perpendicular” in claim 10, “generally perpendicular” and “generally planar” in claim 15, “generally planar” in claim 16 (See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.") (see MPEP 2125. II.)).
Regarding the limitation “a constant thickness” in claim 14, all figures including Figs. 1, 3, 5, and 8 do not show any dimension or scale of the thickness or thickness variation.  Therefore, the Applicant’s specification does not support the limitation “a constant thickness” in claim 14 (See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.") (see MPEP 2125. II.)).
Regarding the limitation “cover less than half of a surface area” in claim 16, since all figures including Figs. 1, 3, 5, and 8 do not show any scale or size of the spacer elements and the surface of the main body, the figures do not provide any measurable surface area information.  Therefore, the Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.") (see MPEP 2125. II.)).
Regarding the limitation “the same cross-section” in claim 17, since all figures including Figs. 1, 3, 5, and 8 do not show any scale or size of the cross-sections of the spacer elements, the figures do not provide any information if the cross-sections of all spacer elements are the same or not.  Therefore, the Applicant’s specification does not support the limitation “the same cross-section” in claim 17 (See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.") (see MPEP 2125. II.)).


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726


Conferees:

/JEFFREY T BARTON/             Supervisory Patent Examiner, Art Unit 1726

/THOMAS G DUNN/             Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                      








Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.